In the Supreme Court of Georgia



                                      Decided:     October 6, 2014


         S15Y0004. IN THE MATTER OF GREGORY BARTKO.

      PER CURIAM.

      This disciplinary matter is before the Court on the Petition for Voluntary

Surrender of License Following Termination of Appeal filed by Gregory Bartko

(State Bar No. 040476) pursuant to Bar Rule 4-227 (b). This Court previously

suspended Bartko pending the appeal of his 2010 felony convictions for

conspiracy, mail fraud, and sale of unregistered securities, see 18 USC §§ 2,

1341, 1342; 15 USC §§ 77e, 77x, in the United States District Court for the

Eastern District of North Carolina, Western Division, United States v. Bartko,

Case No. 5:09-CR-321-D. See In the Matter of Bartko, 289 Ga. 175 (709 SE2d

812) (2011). Bartko admits that his convictions constitute violations of Rule 8

(a) (2) of the Georgia Rules of Professional Conduct. See Bar Rule 4-102 (d).

The maximum penalty for a violation of Rule 8 (a) (2) is disbarment. On

January 27, 2014, the United States Supreme Court denied Bartko’s petition for

a writ of certiorari. In his petition, Bartko asks the Court to accept the voluntary
surrender of his license to practice law in the State of Georgia, subject to his

right to seek reinstatement if his motion to vacate his convictions and sentence

is granted. The State Bar asks that the Court accept Bartko’s petition.

      We have reviewed the record and agree to accept Bartko’s petition for

voluntary surrender of his license, which is tantamount to disbarment.

Accordingly, the name of Gregory Bartko hereby is removed from the rolls of

persons entitled to practice law in the State of Georgia. He is reminded of his

duties under Bar Rule 4-219 (c).

      Voluntary surrender of license accepted. All the Justices concur.




                                       2